Citation Nr: 1317095	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the postoperative residuals of herniated nucleus pulposus with laminectomy at L4-5.  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence added to the record by correspondence dated in April 2013.

The Board notes that in correspondence dated in November 2009 the Veteran's representative reported that the Veteran had been unable to perform his job duties and was forced to retire early due to his service-connected disability.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds the issues of entitlement to an extraschedular rating and/or a TDIU are most appropriately addressed as part of the increased rating issues on appeal.

The Veteran's statements at his April 2013 hearing may be construed as raising claims for injuries sustained as a result of falls due to his service-connected disabilities that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These claims are inextricably intertwined with the TDIU issue and are addressed in the remand herein. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to notify and assist and of the information and evidence necessary to substantiate his claims by correspondence dated in June 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, the Veteran testified in April 2013 that his service-connected postoperative residuals of herniated nucleus pulposus with laminectomy at L4-5 and radiculopathy of the right and left lower extremity disabilities had deteriorated extremely and worsened since his September 2009 VA examination.  He described having back pain that was intermittently severe at time and having radiating pain and numbness down the lower extremities.  He stated he had a fear of falling and had fallen in the past due to weakness and numbness in the legs.  He provided copies of VA and non-VA treatment records in support of his claims including a January 2013 VA physical therapy report noting he had gait and balance difficulty related to spinal stenosis and bilateral lower extremity numbness.  The reports, however, do not address matters pertinent for adequate rating determinations such as ankylosis or the degree of any limitation of motion of the thoracolumbar spine.  Therefore, additional medical opinions are required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination or examinations to determine the nature and extent of his service-connected postoperative residuals of herniated nucleus pulposus with laminectomy at L4-5 and radiculopathy of the right and left lower extremity disabilities.  All indicated tests and studies are to be performed.  An examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability, identify any physician-ordered periods of bed rest, and provide ranges of joint motion in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.

All manifestations of injuries sustained due to falls resulting from the service-connected disabilities should be set forth in detail.

Each examiner must review the claims file and must note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

The (appropriate) examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any injuries sustained were proximately due to or the result of the service-connected postoperative residuals of herniated nucleus pulposus with laminectomy at L4-5 and radiculopathy of the lower extremities.  

An opinion must also be provided as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  

A separate opinion should be provided as to whether the Veteran's service-connected disabilities as well as disabilities sustained secondary to falls claimed as due to the postoperative herniated nucleus pulposus with laminectomy at L4-5 and lower extremity radiculopathy render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  

3.  After completion of the above and any additional development deemed necessary, the issue of service connection for injuries sustained due to falls secondary to service-connected disabilities should be adjudicated.  The Veteran and his representative should be properly notified of the decision and provided appellate rights. 

The issues on appeal should be reviewed with consideration of all evidence of record and readjudicated, to include the issue of TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

